Thomson, J., dissenting: I do not concur in the foregoing decision. In my opinion the trial court erred in sustaining plaintiff’s demurrer to the ninth plea. The plaintiff could not recover a judgment against the defendant in this suit unless he wps in fact the bona fide owner of the Filicetti judgment. Even assuming that the declaration properly alleged that plaintiff was such bona fide owner that the assignment therein set forth was to that effect, the ninth plea directly denied that allegation and alleged the contrary. It tendered an issue of fact on a vital point of the plaintiff’s case. The defendant is entitled to a trial on that issue. The plea should have been held to be good and the demurrer to it should have been overruled. I am further of the opinion that upon the demurrer being carried back to the declaration, it should have been sustained. Under the requirements of section 18 [Cahill’s Ill. St. ch. 110, [f 18] of the Practice Act, one suing as an assignee of a non-negotiable chose in action, in a case in which formal pleadings are required, must allege “that he is the actual bona fide owner thereof, and set forth how and when he acquired title,” and he must do this “in his pleading on oath.” In other words, he must set forth the facts required in a verified pleading. That being the requirement of the statute, a defendant in such a case should not be required to plead until the plaintiff has filed a declaration containing the required allegations, and verified that pleading by his oath. The declaration filed by the plaintiff in the case at bar, to which the demurrer was carried back, was not verified. The affidavit of claim was not a verification of the declaration. Where the statute calls for certain facts to be set forth in a verified pleading, it will not be satisfied by an unverified pleading plus an affidavit which does not verify the pleading. Bailey v. Valley Nat. Bank, 127 Ill. 332; Bippus v. Vail, 230 Ill. App. 633. Moreover, in my opinion, even if the plaintiff’s declaration were verified, it should be held bad on demurrer because it fails to allege that the plaintiff is the actual bona fide owner of the chose in action sued upon, or facts tending to show that he is, but rather the facts alleged seem to indicate the contrary. The assignment of the Filicetti judgment recites that the consideration for the assignment consisted not only of past services on the part of the assignee for the assignor but future services “until the matter is disposed of.” The further language of the assignment is at least as consistent with an assignment to collect as with an absolute assignment. In my opinion, Illinois Flower Box Co. v. Dunn, 210 Ill. App. 113, has no application to the case at bar. The case cited was an action of the fourth class in the municipal court of Chicago, in which formal pleadings are not required.